Citation Nr: 1515218	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  14-39 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Denver, Colorado


THE ISSUE

Eligibility for reinstatement of Civilian Health and Medical Program of the Department of Veterans Affairs (CHAMPVA) benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969.  He has been adjudicated permanently and totally disabled due to service-connected disability, and the appellant is his spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 by the Health Administration Center (HAC) of the Department of Veterans Affairs (VA), in Denver, Colorado.  In March 2015, the appellant appeared at a videoconference hearing held before the undersigned.   At the hearing, she was unrepresented.  A power of attorney in favor of Vietnam Veterans of America is on file, but this only covers the Veteran.  The appellant herself did not appoint a representative for her claim.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT


The Appellant had not yet reached the age of 65, and she was enrolled in Medicare Part A, but not Medicare Part B.


CONCLUSION OF LAW

The criteria for eligibility for CHAMPVA benefits for the Appellant have not been met. 38 U.S.C.A. § 1781 (West 2014); 38 C.F.R. § 17.271 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA must notify a claimant of the information and evidence not of record that is necessary to substantiate the claim, the information and evidence that VA will seek to provide, and the information and evidence the claimant is expected to provide.  However, the Board finds that VA is not required to provide the Appellant with that notice because entitlement to the benefit claimed cannot be established as a matter of law.  38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159(b)(3)(ii) (2014).  That extends to the situation where a claim cannot be substantiated based on the application of the law to undisputed facts. VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59989 (2004);  Valiao v. Principi, 17 Vet. App. 229 (2003).  As the pertinent facts in this case are undisputed, and the law is dispositive of the appeal, the Board finds that no further notice or development is required.  Mason v. Principi, 15 Vet. App. 129 (2002); Sabonis v. Brown, 6 Vet. App. 426 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).

Eligibility for CHAMPVA Benefits

CHAMPVA is the Civilian Health and Medical Program of the Department of Veterans Affairs and is administered by HAC, Denver, Colorado.  Under 38 U.S.C. 1781, VA is authorized to provide medical care in the same or similar manner and subject to the same or similar limitations as medical care furnished to certain dependents and survivors of active duty and retired members of the Armed Forces.  The CHAMPVA program is designed to accomplish this purpose.  Under CHAMPVA, VA shares the cost of medically necessary services and supplies for eligible beneficiaries. 38 C.F.R. § 17.270 (2014).

CHAMPVA benefits are awarded to survivors and dependents of certain Veterans pursuant to 38 U.S.C.A. § 1781.  The Veteran was found to be permanently and totally disabled due to service-connected disabilities in a February 2005 rating decision.  The appellant, as his spouse, was awarded CHAMPVA benefits effective in February 2005. 

As applicable to this case, the Secretary is authorized to provide medical care for the spouse or child of a Veteran who has been adjudicated by VA as having a permanent and total service-connected disability, provided that they are not eligible for TRICARE or Medicare Part A, except as noted in subsection (b) of this section. 38 U.S.C.A. § 1781(a)(1); 38 C.F.R. § 17.271(a)(1).

Under 38 C.F.R. § 17.271(b), individuals under age 65 who are eligible under Medicare Part A have CHAMPVA eligibility as secondary payer, but only if they are also enrolled in Medicare Part B.  38 C.F.R. § 17.271(b)(1) (2014).  Here, the appellant was born in April 1951, and thus is under the age of 65.  She did not have Medicare Part A eligibility at the time of the initial claim in 2005.  However, SSA evidence reveals that effective May 1, 2008, she was entitled to Medicare Part A.  Thus, at that point, she was also required to be enrolled in Medicare Part B to retain eligibility for CHAMPVA benefits.  

In July 2014, she was notified that because CHAMPVA had learned that she was receiving Medicare Part A benefits, but was not enrolled in Medicare Part B, her CHAMPVA benefits must be terminated.  The appellant appealed, noting that she had relied on information provided by SSA and VA in her decisions concerning Medicare and CHAMPVA enrollment.  She also submitted a notice from SSA informing her that she would not be eligible to receive Medicare Part B coverage until July 2015, because the enrollment period was only from January to March.  Therefore, she would have to wait until the 2015 enrollment period, and her enrollment would not be effective until July 2015.  She contends, in essence, that based on her good faith reliance on what she had been told, she was now in a position where she was uninsured by both Medicare and CHAMPVA for the period from August 2014 to July 2015.  She pointed out that she has many health conditions requiring regular treatment, which she cannot afford to pay out of pocket.  

The Board is sympathetic to the appellant's dilemma.  However, beginning with the award of her Medicare Part A benefits in 2008, she was no longer eligible for CHAMPVA benefits, unless she also enrolled in Medicare Part B.  The Board understands the appellant's arguments, but, unfortunately, the law does not permit the grant of CHAMPVA benefits in the circumstances described by the appellant.  Such benefits must be authorized by statute, notwithstanding incomplete or even erroneous information provided by others, including Government employees, and regardless of extenuating circumstances or claims of fairness.  See, e.g., Office of Personnel Management v. Richmond, 496 U.S. 414, 426, 110 L. Ed. 2d 387, 110 S. Ct. 2465 (1990); Davenport v. Principi, 16 Vet. App. 522 (2002); see also McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (holding that erroneous advice given by a government employee cannot be used to estop the government from denying benefits).  In other words, incomplete or erroneous information provided by government employees cannot form the basis for a grant of benefits.

The appellant's arguments are essentially equitable in nature.  The Secretary of VA, but not the Board, has discretionary power to provide equitable relief, and the appellant is free to apply to the Secretary and request that he exercise his discretionary authority to grant his claim on an equitable basis.  See 38 U.S.C.A. § 503 (West 2014); 38 C.F.R. § 2.7 (2009); see also Darrow v. Derwinski, 2 Vet. App. 303, 304 -06 (1992); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey, supra.  Authority to award equitable relief under 38 U.S.C.A. § 503(a) (West 2014) is committed to the sole discretion of the Secretary, and that the Board is without jurisdiction to consider matters which are solely committed to the Secretary's exercise of that discretion.  See McCay v. Brown, 9 Vet. App. 183, 189 (1996).

In sum, notwithstanding any extenuating circumstances or claims of fairness, the Board must apply the relevant law.  Congress did not enact any exceptions to the above-discussed legal provisions which would permit a grant of the requested benefit, and in this case, there is, unfortunately, no legal basis on which the appellant's claim can be granted.  As the law and not the evidence is dispositive in this case, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

Eligibility for CHAMPVA benefits for the Appellant is denied.



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


